      Case: 3:19-cv-00142-GHD-JMV Doc #: 142 Filed: 12/11/20 1 of 1 PageID #: 422




                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                OXFORD DIVISION



RUSSELL ROGERS                                                                        PLAINTIFF

VS.                                           CIVIL ACTION NO.: 3:19-CV-00142-GHD-JMV

THE TALLAHATCHIE GOURMET,
L.L.C.; AND TORREY MITCHELL                                                        DEFENDANTS



                        ORDER AMENDING PROTECTIVE ORDER

        CONSISTENT WITH the discussion had during a telephonic status conference held in

this matter December 10, 2020, Paragraph “9” of the July 29, 2020, Protective Order [109] is

amended as follows:

        At the conclusion of litigation (defined as the 91st day following entry of an order of
        dismissal of this action), the confidential information and any copies thereof shall be
        promptly returned to the producing party or certified as destroyed (to the extent
        commercially reasonable), except that the parties’ counsel shall be permitted to
        retain their working files on the condition that those files will remain confidential.

        SO ORDERED this 11th day of December, 2020.



                                               /s/ Jane M. Virden
                                               UNITED STATES MAGISTRATE JUDGE
